DETAILED ACTION
Claims 1 - 20 of U.S. Application No. 17036106 filed on 09/29/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each of the one or more conductive wires having first end and a second end opposite the first end” as recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, and 16 are objected to because of the following informalities:  “ magnetic code” should read “magnetic core”.
Appropriate correction is required.
Specification objections
The specifications (including the abstract) are objected to because of the following informalities:  “ magnetic code” in the abstract, para [0023], [0040], [0042] should read “magnetic core”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, and 20 recites, “second end”. Interpreted by the specifications, the second end is element 112 of each of wires 110 (fig. 2A, 2B). it seems, the Applicant is using the term “end” in a different way that is normally understood, or commonly used.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “end” in claim 1, 14, and 20 is used by the claim to mean “middle portion” while the accepted meaning is “the last part or extremity, lengthwise, of anything that is longer than it is wide or broad”, as defined by Dictionary.com The term is indefinite because the specification does not clearly redefine the term.
Claims 1 - 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 20 recites “a second end opposite the first end”. since specifications and the drawings failed to show “a first end”, it is not clear where the “opposite” could be.
Regarding claims 2, 15, and 20: the limitation “the plurality of electrical conductors includes a corresponding magnetic core wound in a conductive wire” is not clear as the sentence is garbled and seems to be a direct transition of a foreign language.
It is not clear how the conductors include a magnetic core? Is it a coaxial cable conductor? Also, the sentence “magnetic core wound in a conductive wire” is that the core is wound inside the wire!?
For examination purposes the limitation in question is interpreted as 
“the plurality of electrical conductors includes a conductive wire; the conductive wire is wound on a magnetic core”
The term “semi-rigid” in claims 4, and 17 is a relative term which renders the claim indefinite. The term “semi-rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, it is not known what is the boundaries of the claimed rigidity, it is not known what is the threshold that if exceeded, the material become rigid, and what is the threshold that if not exceeded, the material is soft.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 7 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata Takayuki et al. (WO 2015119214; Hereinafter, “Takayuki”) in view of Matsuda et al. (US 20110254387; Hereinafter, “Matsuda”).
Regarding claim 1 (as best understood): Takayuki discloses a stator (10) for a vehicle (intended use limitation), the stator comprising: a body (11a; fig. 3) defining a central bore (the inside of the annular shaped body 11a) that is adapted to receive a rotor (inward or outward of the stator; page 9 of the attached English translation, 4th paragraph); 
a plurality of electrical conductors (13) radially disposed on the body (specifically on teeth 11b protruding from the main body 11a); and 
a wired frame (bus bars 14-17 of conductive wires) that includes one or more conductive wires (14-17 made of conductive metal; page 4, 2nd paragraph of the attached English translation), each of the one or more conductive wires having first end (14a, 14b, 15a, 15b, 16a, 16b) and a second end (14c, 15c, 16c) opposite the first end, wherein 
each respective first end (14a, 14b, 15a, 15b, 16a, 16b) of the one or more conductive wires is connected to corresponding terminals (14c, 15c, 16c) of the stator (for example, 14a, and 14c is part of the same wire 14, therefore, 14a is connected to 14c), and wherein each respective second end (14c, 15c, 16c) of the one or more conductive wires (14-16) is bent at an angle (fig. 4) to form respective terminals (page 5 of the attached English translation, 1st paragraph).
Takayuki does not disclose that the terminals are adapted to mate with a controller.
Matsuda discloses an electrical machine (7) wherein the terminals (19) are adapted to mate (fig. 4, and para [0072] explaining that the terminals 19 are connected to terminals 78 in the board 40 of controller 6) with a controller (6).
Therefore, it would have been obvious for a person having ordinary skill in the arts before the effective filing date of the claimed invention to have configured the terminals of the stator of Takayuki to mate with a controller to provide a controllable, reliable and efficient power source to the stator.
Regarding claim 2/1 (as best understood): Takayuki in view of Matsuda disclose the limitations of claim 1 and Takayuki further discloses that each of respective electrical conductor (13) of the plurality of electrical conductors (18 coils forming the stator are disclosed) includes a corresponding magnetic core (11) wound in a conductive wire(as seen in fig. 1-3).
Regarding claim 3/2/1 (as best understood): Takayuki in view of Matsuda disclose the limitations of claim 2 and Takayuki further discloses the conductive wire (13) wound around each corresponding magnetic code includes a copper wire (page 4 of the attached English translation, 1st paragraph).
Regarding claim 4/1 (as best understood): Takayuki in view of Matsuda disclose the limitations of claim 1 and Takayuki further discloses that each respective terminal includes a semi-rigid terminal (conductive metal material; 14-17 made of conductive metal; page 4, 2nd paragraph of the attached English translation).
Regarding claim 7/1 (as best understood): Takayuki in view of Matsuda disclose the limitations of claim 1 and Takayuki further discloses that a plurality of stopper tabs (cropped and annotated fig. 3 below) disposed proximate respective ends (fig. 1-2) of corresponding ones of the electrical conductors (13).

    PNG
    media_image1.png
    616
    1063
    media_image1.png
    Greyscale

Regarding claim 8/7/1 (as best understood): Takayuki in view of Matsuda disclose the limitations of claim 7 and Takayuki further discloses that the plurality of stopper tabs (see annotated fig. 3 above) are adapted to prevent conductive wire (13) of the plurality of electrical conductors (13) from interfering with rotation of the rotor (as well known and normally practiced in the art).
Regarding claim 9/8/7/1 (as best understood): Takayuki in view of Matsuda disclose the limitations of claim 8 and Takayuki further discloses that the plurality of stopper tabs and the body (11) comprise a unitary construction (fig. 3).
Regarding claim 10/8/7/1 (as best understood): Takayuki in view of Matsuda disclose the limitations of claim 8 and Takayuki further discloses that the plurality of stopper tabs are disposed on a portion of the body (it is a portion of the body of stator 11).
Regarding claim 11/1 (as best understood): Takayuki in view of Matsuda disclose the limitations of claim 1 and Matsuda further shows stator inner diameter (stator 15) corresponding to an outer diameter of the rotor (21; see fig. 1).
Regarding claim 12/1 (as best understood): Takayuki in view of Matsuda disclose the limitations of claim 1 and Matsuda further shows the rotor (21) includes a one or more magnets (23) radially disposed on a body of the rotor (fig. 1).
Regarding claim 13/12/1 (as best understood): Takayuki in view of Matsuda disclose the limitations of claim 12 and Matsuda further discloses that the one or more magnets (23) include one or more permanent magnets (para [0052]).
Regarding claim 14 (as best understood): Takayuki discloses a stator (10) comprising: a body (11a; fig. 3) defining a central bore (the inside of the annular shaped body 11a) that is adapted to receive a rotor (inward or outward of the stator; page 9 of the attached English translation, 4th paragraph); 
a plurality of electrical conductors (13) radially disposed on the body (specifically on teeth 11b protruding from the main body 11a); and 
a wired frame (bus bars 14-17 of conductive wires) that includes one or more conductive wires (14-17 made of conductive metal; page 4, 2nd paragraph of the attached English translation), each of the one or more conductive wires having first end (14a, 14b, 15a, 15b, 16a, 16b) and a second end (14c, 15c, 16c) opposite the first end, wherein 
each respective first end (14a, 14b, 15a, 15b, 16a, 16b) of the one or more conductive wires is connected to corresponding terminals (14c, 15c, 16c) of the stator (for example, 14a, and 14c is part of the same wire 14, therefore, 14a is connected to 14c), and wherein each respective second end (14c, 15c, 16c) of the one or more conductive wires (14-16) is bent at an angle (fig. 4) to form respective terminals (page 5 of the attached English translation, 1st paragraph).
Takayuki does not disclose that the terminals are adapted to mate with a with corresponding slots disposed on a motor housing, each of the respective terminals being self-retaining with in corresponding slots of the motor housing.
Matsuda discloses an electrical machine (7) wherein the terminals (19) are adapted to mate with corresponding slots (20) disposed on a motor housing (portion 13 of the case 11), each of the respective terminals (19) being self-retaining with in corresponding slots of the motor housing (as seen in fig. 7, the terminals 19 are standing within the slot).
Therefore, it would have been obvious for a person having ordinary skill in the arts before the effective filing date of the claimed invention to have configured the terminals of the stator of Takayuki to mate with corresponding slots disposed on a motor housing, each of the respective terminals being self-retaining with in corresponding slots of the motor housing to provide a safer rout for the terminals to the controller.
Regarding claim 15/14 (as best understood): Takayuki in view of Matsuda disclose the limitations of claim 14 and Takayuki further discloses that each of respective electrical conductor (13) of the plurality of electrical conductors (18 coils forming the stator are disclosed) includes a corresponding magnetic core (11) wound in a conductive wire(as seen in fig. 1-3).
Regarding claim 16/15/14 (as best understood): Takayuki in view of Matsuda disclose the limitations of claim 15 and Takayuki further discloses the conductive wire (13) wound around each corresponding magnetic code includes a copper wire (page 4 of the attached English translation, 1st paragraph).
Regarding claim 17/14 (as best understood): Takayuki in view of Matsuda disclose the limitations of claim 14 and Takayuki further discloses that each respective terminal includes a semi-rigid terminal (conductive metal material; 14-17 made of conductive metal; page 4, 2nd paragraph of the attached English translation).
Regarding claim 18/14 (as best understood): Takayuki in view of Matsuda disclose the limitations of claim 14 and Takayuki further discloses that a plurality of stopper tabs (cropped and annotated fig. 3 below) disposed proximate respective ends (fig. 1-2) of corresponding ones of the electrical conductors (13).

    PNG
    media_image1.png
    616
    1063
    media_image1.png
    Greyscale

Regarding claim 19/18/14 (as best understood): Takayuki in view of Matsuda disclose the limitations of claim 18 and Takayuki further discloses that the plurality of stopper tabs (see annotated fig. 3 above) are adapted to prevent conductive wire (13) of the plurality of electrical conductors (13) from interfering with rotation of the rotor (as well known and normally practiced in the art).
Regarding claim 20 (as best understood): Takayuki discloses an electromagnetic motor (page 2 paragraph before last) comprising a stator (10) comprising: a body (11a; fig. 3) defining a central bore (the inside of the annular shaped body 11a) that is adapted to receive a rotor (inward or outward of the stator; page 9 of the attached English translation, 4th paragraph); 
a plurality of electrical conductors (13) radially disposed on the body (specifically on teeth 11b protruding from the main body 11a), each of respective electrical conductor (13) of the plurality of electrical conductors (18 coils forming the stator are disclosed) includes a corresponding magnetic core (11) wound in a conductive wire(as seen in fig. 1-3); and
a wired frame (bus bars 14-17 of conductive wires) that includes one or more conductive wires (14-17 made of conductive metal; page 4, 2nd paragraph of the attached English translation), each of the one or more conductive wires having first end (14a, 14b, 15a, 15b, 16a, 16b) and a second end (14c, 15c, 16c) opposite the first end, wherein 
each respective first end (14a, 14b, 15a, 15b, 16a, 16b) of the one or more conductive wires is connected to corresponding terminals (14c, 15c, 16c) of the stator (for example, 14a, and 14c is part of the same wire 14, therefore, 14a is connected to 14c), and wherein each respective second end (14c, 15c, 16c) of the one or more conductive wires (14-16) is bent at an angle (fig. 4) to form respective terminals (page 5 of the attached English translation, 1st paragraph).
Takayuki does not disclose that the terminals are adapted to mate with a with corresponding slots disposed on a motor housing, each of the respective terminals being self-retaining with in corresponding slots of the motor housing.
Matsuda discloses an electrical machine (7) wherein the terminals (19) are adapted to mate with corresponding slots (20) disposed on a motor housing (portion 13 of the case 11), each of the respective terminals (19) being self-retaining with in corresponding slots of the motor housing (as seen in fig. 7, the terminals 19 are standing within the slot).
Therefore, it would have been obvious for a person having ordinary skill in the arts before the effective filing date of the claimed invention to have configured the terminals of the stator of Takayuki to mate with corresponding slots disposed on a motor housing, each of the respective terminals being self-retaining with in corresponding slots of the motor housing to provide a safer rout for the terminals to the controller.
Claims 5 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata Takayuki in view of Matsuda and in further view of Asada Toshiaki et al. (WO 2016035755; Hereinafter, “Toshiaki”).
Regarding claim 5/1 (as best understood): Takayuki in view of Matsuda disclose the limitations of claim 1 but does not disclose that each respective terminal is configured to mate with a corresponding slot disposed on motor housing configured to house the body of the stator and the controller.
Toshiaki shows (in fig. 2) that each respective terminal (Mu, Mv, Mw) is configured to mate with a corresponding slot (271, hole per terminal) disposed on motor housing (270) configured to house the body of the stator and the controller (230; fig. 2).
Therefore, it would have been obvious for a person having ordinary skill in the arts before the effective filing date of the claimed invention to have configured the motor of Takayuki in view of Matsuda to have each respective terminal is configured to mate with a corresponding slot disposed on motor housing configured to house the body of the stator and the controller as taught by Toshiaki to avoid any chance of short circuiting the terminals with each other.
Regarding claim 6/5/1 (as best understood): Takayuki in view of Matsuda and Toshiaki disclose the limitations of claim 5 and Matsuda further discloses that each respective terminal (19) is self-retaining within the corresponding slots (20) of the motor housing (fig. 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2834